PER CURIAM.
Willard Broxson filed a motion for post-conviction relief, alleging several grounds. The trial court denied the motion without a hearing and did not specify any reasons for the denial or attach any portions of the record to the order.
Rule 3.850, Fla.R.Crim.P., provides that the motion shall be denied without a hearing only if it is legally insufficient on its face or the motion and the files and the records in the case conclusively show that the movant is entitled to no relief. Our review of the motion reveals that the factual details set forth as to the allegation of ineffective assistance of counsel are legally sufficient. Accordingly, we reverse and remand with instructions that the trial court either attach those portions of the files and records which conclusively show that Brox-son is entitled to no relief or grant an evidentiary hearing.
MILLS, C. J., and ROBERT P. SMITH, Jr. and LARRY G. SMITH, JJ., concur.